UNITED STATES DISTRICT COURT
                                                                                           5/25/21
SOUTHERN DISTRICT OF NEW YORK


  Shixu Bai,

                         Plaintiff,
                                                                   20-CV-4942 (AJN)
                 –v–
                                                                        ORDER
  Tegs Management, LLC, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       In light of the fact that the Plaintiff filed a Second Amended Complaint, Dkt. No. 63, and

all Defendants have moved to dismiss the Second Amended Complaint, Dkt. Nos. 73, 74, the

Court orders as follows: Defendants Grand Market International Corporation and Tegs

Management LLC’s motion to dismiss the original complaint, Dkt. No. 18, is denied as moot;

Defendants Grand Market International Corporation and Tegs Management LLC’s motion to

dismiss the first amended complaint, Dkt. No. 50, is denied as moot; Defendants Serge Bauer

and Sergue Bauer, P.C.’s motion to dismiss the first amended complaint, Dkt. Nos. 53, 54, is

denied as moot; Plaintiff’s first motion for extension of time to amend the complaint, Dkt. No.
61, is denied as moot, see Dkt. No. 62.

       The Court will resolve the motions to dismiss the Second Amended Complaint, Dkt. Nos.

73, 74, in due course.

       This resolves Dkt. Nos. 18, 50, 53, 54, 61.



       SO ORDERED.

 Dated: May 25, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
